              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:20-cv-00302-MR

WELLS FARGO BANK, N.A.,                               )
                                                      )
                           Plaintiff,                 )
                                                      )            ORDER
v.                                                    )
                                                      )
THE SOUTHEAST BIOFEEDBACK                             )
AND CLINICAL NEUROSCIENCE                             )
ASSOCIATION, URSZULA KLICH,                           )
ADRIANA STEFFENS, and                                 )
SYLVIA WHITMIRE                                       )
                                                      )
                      Defendants.                     )
__________________________________                    )

      The undersigned has been assigned to this matter for the purpose of

conducting a Judicial Settlement Conference.

      Accordingly, a conference was conducted on Thursday, August 19, 2021

and was held via videoconference. Attorney Peter Siddoway appeared on behalf

of The Southeast Biofeedback and Clinical Neuroscience Association and Dr.

Urszula Klich. Dr. Klich also participated, as did Ms. Sylvia Whitmire and Dr.

Adriana Steffens, both of whom are unrepresented.1




1 At the beginning of the conference, the parties were advised that the undersigned
does not hear cases involving Wells Fargo Bank, N.A. The undersigned confirmed
that Wells Fargo Bank, N.A. is no longer involved in this action, and all parties agreed
for the undersigned to conduct the judicial settlement conference with regard to the
remaining claims among them.



         Case 1:20-cv-00302-MR Document 31 Filed 08/19/21 Page 1 of 3
      The parties apparently have engaged in some prior discussions, and,

during the conference, took part in additional and productive talks regarding

possible settlement over the course of approximately two and one-half hours.

However, while those discussions were underway, the video connection with

Dr. Steffans was lost.

      Consequently, the undersigned recessed the conference and instructed

the parties to continue their discussions privately and to advise the Court

within thirty days of the status of those discussions. This Order memorializes

that handling for the benefit of the parties and the record.

      IT IS THEREFORE ORDERED THAT:

   (1) The Judicial Settlement Conference that commenced on August 19, 2021

      is RECESSED.

   (2) The parties are DIRECTED:

         a. To continue to confer, in good faith, regarding the potential

            resolution of this matter, and




                                       2

        Case 1:20-cv-00302-MR Document 31 Filed 08/19/21 Page 2 of 3
b. To file, on or before Monday, September 20, 2021, a joint Notice

   advising of the status of their discussions, including whether they

   have reached an agreement, request an additional conference with

   the undersigned to discuss settlement, or request that the

   settlement conference be declared an impasse and that the

   litigation proceed in the ordinary course.


                         Signed: August 19, 2021




                               3

Case 1:20-cv-00302-MR Document 31 Filed 08/19/21 Page 3 of 3
